Citation Nr: 0022911	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-04 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1978 to 
September 1987 with a reported 2 years, 9 months and 13 days 
of prior, unverified active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California, which increased the rating for the veteran's 
cervical disability from 10 to 20 percent; and an April 1999 
decision which denied the veteran's claim for entitlement to 
TDIU due to service-connected disabilities.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded pursuant to 38 U.S.C.A. § 5107(a), 
as they are plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the 
veteran's contentions concerning the severity of service-
connected disabilities are sufficient to well ground his 
claims.

The veteran asserts that his service-connected cervical 
disability prevents him from securing or following any 
substantially gainful occupation.  He reports that he became 
too disabled to work full time in December 1996 and that his 
employment with the Postal Service ended in May 1998.

Medical records from Kaiser Permanente show that, in January 
1996, it was noted that the veteran had severe cervical disc 
disease and in February 1997 it was noted that he should wear 
a cervical collar at all times.

A March 1997 medical record from the Centurion Life Insurance 
Company shows that the veteran was diagnosed as having 
cervical degenerative disc disease with resulting 
radiculopathy and neck spasm.

Medical records from Kaiser Permanente show that examination 
of the veteran's neck in April 1997 revealed that range of 
motion was decreased throughout all planes secondary to pain.  
The diagnostic impression was chronic mechanical neck pain 
secondary to cervical spondylosis, and cervical disease 
without evidence of radiculopathy or myelopathy.  It was 
noted that carrying heavy mail satchels had likely 
accelerated the veteran's neck pain and caused it to become 
symptomatic.  It was also noted that he was able to work 8 
hours a day as long as he did not carry anything over his 
shoulders which weighed more than 25 pounds, lift anything 
which weighed more than 30 to 40 pounds, or repeatedly move 
his neck for more than 15 minutes at a time.

The veteran was accorded an orthopedic examination for 
disability evaluation purposes by VA in December 1998.  It 
was reported that the veteran had worked for the Postal 
Service as a letter carrier for more than 8 years but was 
terminated in 1996 because of increasing neck pain and arm 
pain and because no appropriate, sedentary type of job was 
available.  The veteran's main complaint continued to be neck 
pain which was so severe that he required 3 to 4 Vicodin a 
day for control of the pain.  He had had two epidural 
injections that provided him with only temporary relief.  The 
veteran's neck pain was aggravated by all activities with 
pain going into the left shoulder and arm.  It was associated 
with paresthesia in the left upper extremity.  Examination 
revealed a stocking type hypesthesia involving he entire left 
upper extremity to the level of the scapula which was non 
anatomic in distribution.  The physician made no comments 
concerning the severity or functional impairment relative to 
the veteran's reported left shoulder and arm pain and 
paresthesia.

In January 1999, the veteran was accorded an examination for 
disability evaluation purposes for VA by a specialist of 
Internal Medicine.  It was noted that the veteran's posture 
was abnormal with evidence of mild straightening of the 
cervical lordosis.  There was also evidence of mild bilateral 
paraspinal muscle spasm at C4-5 and C5-6.  

In July 1999 the veteran submitted a notation made by Dr. 
Bernbeck in March 1999 which reflects that the veteran wished 
to discuss the possibility of surgery for left upper 
extremity radiculopathy.  Also submitted was an undated 
statement signed by Dr. Sierra which reflects that the 
veteran had been evaluated and treated at Kaiser Permanente 
for chronic cervical pain with referred pain and radicular 
symptoms which had been resistant to conservative treatment.  
Dr. Sierra stated that currently the veteran was unable to 
work but that future employment could not be determined at 
this time.  The veteran's condition and prognosis were 
described as fair and it was reported that he needed 
continued physician follow up.

Diagnostic Code 5290 provides a 30 percent evaluation for 
severe limitation of motion of the cervical spine.  As noted 
above, examination in April 1997 revealed that range of 
motion of the veteran's cervical spine was decreased 
throughout all planes secondary to pain.  The December 1998 
VA examination report shows that his range of cervical motion 
was likewise decreased throughout all planes; the examiner 
reported that he experienced pain upon reaching the reported 
ranges of motion.  Inasmuch as the examiner commented that 
the veteran experienced pain upon reaching the cited ranges 
of motion, it would appear that the reported ranges of motion 
represented the motion he could achieve without pain.  
However, this is not entirely clear.  

The record reflects that the veteran's functional capacity is 
significantly impaired by his cervical condition and that 
this condition is subject to aggravation such that he is 
precluded from lifting or carrying heavy objects and from 
performing any activity which requires repeatedly moving his 
head and neck.  Diagnostic Code 5293 provides a 40 percent 
evaluation for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief and a 60 percent 
evaluation for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.  38 C.F.R. 4.71a, Diagnostic 
Code 5293 (1999).

Medical records from Kaiser Permanente show that his cervical 
disability was classified as severe in January 1996, and that 
he was advised to wear a cervical collar in February 1997.  
Records dated in March 1997 show that the veteran was 
diagnosed as having cervical degenerative disc disease with 
resulting radiculopathy and neck spasm, and that he was 
unable to perform critical elements of his position as a 
letter carrier.  In April 1997, it was reported that there 
was no evidence of radiculopathy or myelopathy.  VA 
examination in December 1998 noted the veteran's complaints 
of increasing neck pain which the veteran reported went into 
the left shoulder and arm, and was associated with 
paresthesia in the left upper extremity.  While the examiner 
noted hypesthesia involving the left upper extremity, he did 
not comment on the veteran's reported radiculopathy or 
indicate the severity of any intervertebral disc symptoms.  
The January 1999 VA examination report shows that the 
veteran's posture was abnormal and that he had paraspinal 
muscle spasm.  However, this examination likewise does not 
contain any findings which would indicate the severity of any 
intervertebral disc syndrome.  The notation dated made by Dr. 
Bernbeck in March 1999 reflects that the veteran wished to 
discuss the possibility of surgery for left upper extremity 
radiculopathy, but does not include any pertinent findings.  
The statement from Dr. Sierra reflects that the veteran had 
been evaluated and treated at Kaiser Permanente for chronic 
cervical pain with referred pain and radicular symptoms which 
had been resistant to conservative treatment.  While Dr. 
Sierra stated that the veteran was then unable to work, he 
did not provide any clinical findings which would indicate 
the severity of the radicular symptoms.  The statement from 
Dr. Sierra clearly indicates that additional evaluation and 
treatment records may be available at Kaiser Permanente which 
would be pertinent to the veteran's current claims.

The United States Court of Veterans Appeals (Court) held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that exami-
nations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  It appears that the veteran's cervical 
spine disability may be evaluated under either Diagnostic 
Code 5292 based upon limitation of motion or Diagnostic Code 
5293, which provides for intervertebral disc syndrome.  
General Counsel for VA held that Diagnostic Code 5293 may 
also involve loss of range of motion because of nerve defects 
and resulting pain.  Therefore, consideration of 38 C.F.R. 
§ 4.40 and 4.45 may also be applicable even if the veteran's 
cervical spine disorder is evaluated under Diagnostic Code 
5293.  VAOPGCPREC 36-97.

In the Board's opinion, a remand for a new examination is 
required to comply with the requirements set forth in DeLuca, 
supra.  The current record does not provide sufficient 
information with regard to functional loss due to radicular 
symptoms and pain on use and during flare-ups, or reflect the 
motion of the cervical spine which the veteran can achieve 
without pain.  Without such information, the current record 
does not provide sufficient clinical data to determine 
whether or not the veteran's cervical spine disorder is 
productive of severe limitation of motion or intervertebral 
disc syndrome.

For the reasons stated above, this case is REMANDED for the 
following:

1.  With the veteran's assistance, the RO 
should obtain medical records from all 
medical care providers who treated the 
veteran for any of his service-connected 
disabilities in the recent past.  The RO 
should attempt to obtain all medical 
records concerning the veteran from 
Kaiser Permanente for February 1998 and 
thereafter.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for a neu-
rological examination to determine the 
severity of all neurological impairment 
attributable to cervical spine pathology.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should comment on all significant 
positive findings, particularly those 
relating to limitation of function.  The 
functional range of motion for the 
cervical spine, that is, that motion the 
veteran can achieve without pain, should 
be reported.  Additionally, the examiner 
should offer describe all other 
functional limitations caused by pain, to 
include the frequency and severity of 
flare-ups of symptoms, and offer an 
opinion as to whether the cervical 
pathology precludes substantially gainful 
employment.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

